Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-11, and 14-15 are under examination, and claims 1-6, 8-15 are pending in the application. Claims 7 and 16-32 are canceled.  Claims 12-13 are withdrawn. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

Claims 1-6, 8-11 and 14-15 are under examination with regard to the elected species, SINE.  Claim 11 is under examination with regard to human.  Claim 14 is under examination with regard to the elected species SEQ ID NO 11 (target amplicon), Claim 15 is under examination with regard to the primers SEQ ID NO 99 and 100 and SEQ ID NO 7 (target clamp sequence). 

The rejection of claims 1-6, 8-11, and 14-15 under 35 USC 112(b) is withdrawn in view of the amendment to the claims. 
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. This rejection was previously presented and is reiterated below. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to methods of determining the number of accumulated mutations and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of determining the number of accumulated mutations by obtaining a genomic sample, mixing a predetermined number of fragments, producing a reagent mixture for dPCR, and identifying the number of fragments having the target mutated sequence, and calculating the number of accumulated mutations per genome. The relationship between “identifying the number of fragments of the genomic DNA comprising the target amplicon” (claim 1, part d), which contains the step of “identifying”, is an abstract idea because it can occur entirely within the mind. The step of “calculating the number of accumulated mutations per genome m the target sequence within …” (claim 1, part e) is directed towards an abstract idea because the method is a mathematical concept. 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “obtaining a genomic DNA sample from the subject and fragmenting” or “obtaining a fragmented genomic DNA sample from the subject” (claim 1, part a) is a mere data gathering step. Likewise, mixing a predetermined number of fragments to produce a reaction mixture including PCR primers, a target sequence clamp, a DNA polymerase, and performing dPCR are mere data gathering steps, because the steps do not include any particular reagents (claim 1b and 1c). Identifying the number of fragments with the target mutated sequence and calculating the number of accumulated mutations per genome are mere data gathering steps (claim 1d and 1e). The calculation of the number of accumulated mutations is also an abstract idea, which could occur entirely within the mind. 
Additional steps or elements were examined to determine if they would integrate the JE’s into a practical application. The structure of target sequence clamps and their relative melting temperature is well-understood, routine, and conventional as demonstrated by Orum (page 27, col. 2, last para; page 28, col. 2, 1-3rd full para; Figure 2; page 1, col. 2, last para; Figure 1; Abstract) (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30) (claims 1, 6, and 8). The general recitation of PCR reagents and primers (dNTPs, a metal ion, and a buffer) are well understood, routine, and conventional because digital PCR can comprise the same reagents as qPCR as taught by BiteSizeBio (BiteSizeBio (2014): 1-4, “Here’s how dPCR works”) (claims 1 and 5). Digital droplet PCR is also well understood, routine, and conventional (Karlin-Neuman & Scott (2013) DDW Winter 2013 Issue: page 5, third para-page 7). Using PCR to amplify and detect DNA and hybridizing a gene probe are both well-understood, routine, and conventional. MPEP 2106.05(d)(II).
Therefore, the judicial exceptions of the claims are not integrated into a practical application. 
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, “obtaining a genomic DNA sample from the subject and fragmenting” or “obtaining a fragmented genomic DNA sample from the subject” (claim 1, part a) is a mere data gathering step. Likewise, mixing a predetermined number of fragments to produce a reaction mixture including PCR primers, a target sequence clamp, a DNA polymerase, and performing dPCR are mere data gathering steps, because the steps do not include any particular reagents that amount to significantly more than the judicial exception (claim 1b and 1c). Identifying the number of fragments with the target mutated sequence and calculating the number of accumulated mutations per genome are mere data gathering steps (claim 1d and 1e). The calculation of the number of accumulated mutations is also an abstract idea, which could occur entirely within the mind. The general recitation of PCR reagents and primers (dNTPs, a metal ion, and a buffer) are well understood routine and conventional because digital PCR can comprise the same reagents as qPCR as taught by BiteSizeBio (BiteSizeBio (2014): 1-4, “Here’s how dPCR works”) (claims 1 and 5). Using PCR to amplify and detect DNA and hybridizing a gene probe are both well-understood, routine, and conventional. MPEP 2106.05(d)(II). The structure of target sequence clamps and their relative melting temperature is well-understood, routine, and conventional as demonstrated by Orum (page 27, col. 2, last para; page 28, col. 2, 1-3rd full para; Figure 2; page 1, col. 2, last para; Figure 1; Abstract) (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30) (claims 1, 6, and 8).
Regarding claims 2 and 3, the recited limitations merely limit the SINE or length of DNA fragment (respectively), but the correlation of the judicial exception still exists, even with a more limited embodiment. 
Regarding claim 4, the requirement of fragmenting DNA to a particular length (800-1500 bp) is a mere data gathering step.
Regarding claim 5, the general recitation of PCR reagents (dNTPs, a metal ion, and a buffer) are well understood, routine, and conventional because digital PCR can comprise the same reagents as qPCR as taught by BiteSizeBio (BiteSizeBio (2014): 1-4). The use of PCR is well-understood, routine, and conventional (MPEP 2106.05(d)(II)). 
Regarding claim 9, droplet dPCR is well-understood, routine, and conventional as shown by Karlin-Neuman (Karlin-Neuman & Scott (2013) DDW Winter 2013 Issue: page 5, third para-page 7).
Regarding claims 10 and 11, the subject (e.g.: mammal or human) does not add significantly more to the claims, as they merely recite to the practitioner on whom the method is to be practiced.
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that abstract ideas exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     	

Response to Arguments
The response traverses the rejection on pages 7-8 of the remarks mailed 09/14/2022.  The response continues to assert the combination of steps uniquely allows one to determine the number and rate of accumulated mutations in the genome of the subject. The response asserts the claimed assay allows one to determine the number and rate of accumulated mutations in the total genome with at least 106 sensitivity.   The response further asserts that the claimed assay involves determining the number of accumulated mutates in a target SINE using a target sequence clamp and dPCR.  The target sequence clamp binds to the wild type target SINE prevents PCR amplification of the amplicons that have the wild type target sequence and thereby only permits PCR amplification of amplicons that have mutated target sequence.    This response has been reviewed but not found persuasive.  As addressed in the previous office action and reiterated in this response, the claims do not recite or require rate of accumulated mutations with at least 106  sensitivity.  The response further does address methods that were routine for determination of mutated target sequence with a sequence clamp, as the response asserts on page 6 this determination such as current NGS methods and dPCR for genome wide sequencing.  While the response asserts that these measurement are not routine because of the inherent sequencing errors, this detection is rarely better than 1% and .1% respectively, the claims do not recite or require steps in which the detection has a specific sensitivity or steps that are not without errors.  
The remarks assert that the assay involves determining the number of accumulated mutations in a target SINE, LINE or mitochondrial genome using a target sequence claim and dPCR.  The response asserts that the selection of SINEs, LINEs, or mitochondrial DNA as target sequence allows for detection of random and rare mutations with sensitive.  The response further asserts it is a combination of steps that allow one to determine the number and rate of accumulated mutations in the genome of a subject with at least 106 sensitivity.  The response asserts the claims are directed to this novel process and not an abstract idea.  This response has been reviewed but not found persuasive.  The claims recite an abstract idea.  The claims recite mathematical concepts and mental processes and therefore are directed to a judicial exception.  Additionally the claims do not recite nor require any of the elements in which applicant is relying upon for overcoming the 101 rejection.  The claims do not recite or require detection of rare or random mutations with a specific sensitivity in the entire genome.  Additionally, even arguendo the claims did require a specific sensitivity and detection as argued by applicant this would not overcome the instant rejection because there are no additional steps that are not routine or conventional in the art, each of the steps recited within the claims are routine and conventional in the art as addressed in the rejection above. For these reasons and reasons of record this rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pineda (Pineda et al. (2014) For Sci Intl: Genetics 13: 224-235) in view of BiteSizeBio (BiteSizeBio (2014): 1-4) and Powell (Powell et al. (2015) BAOOJ Cancer 001: 1-5).  This rejection was previously presented and is reiterated below. 
Regarding instant claim 1, Pineda teaches extracting DNA from samples, which necessarily requires obtaining fragmented genomic DNA samples from a subject (part a) (page 225, col. 2). Pineda also teaches that targets included, a “short” Yb8 target (an Alu SINE) and a “long” SVA target (an Alu SINE). Pineda teaches the use of an internal primer to amplify a segment of an Alu element (Alu elements are SINEs) that is human specific (Abstract). Pineda also teaches that some Alu insertions remain polymorphic in the human population (page 225, col. 1, first full para). The assay was amplified with 7.7 uL of primer mix, 10 uL of master mix, and 2 uL of DNA standard or unknown (a predetermined amount of genomic DNA) (page 226, col. 1, third full para). Pineda also teaches that a method of DNA extraction was the ChargeSwitch magnetic bead extraction, which would necessarily fragment the DNA (page 225, col. 2, second full para). Therefore, Pineda teaches mixing a predetermined number of fragments of the genomic DNA (2 uL of DNA) with the Agilent Brilliant Multiplex QPCR Master Mix and primer mix (reagent mixture) (part b). The Master Mix contains a DNA polymerase and reactants, as evidenced by Instruction Manual (Brilliant Multiplex QPCR Master Mix: Instruction Manual, Catalog #600553, Revision D.0. (2015):1-19). The Instruction Manual states “The Brilliant multiplex QPCR master mix has been successfully used to amplify four targets in a multiplex reaction without reoptimizing the concentrations of DNA polymerase or dNTPs” (pages 7 and 11). Pineda teaches that the assay was used on four hair samples from different individuals, and the samples were compared (page 229, col. 2 -page 230, col. 1, bridging para). Therefore, Pineda teaches assaying a genome.	 
However, Pineda does not teach digital PCR.
	BiteSizeBio teaches that the initial reaction of digital PCR is assembled into a single tube using the same components as qPCR (“Here’s how dPCR works”). BiteSizeBio teaches that dPCR is preferable to qPCR because dPCR does not rely on a calibration curve for target quantification (first para). BiteSizeBio also teaches that dPCR performs absolute quantification of target molecules using statistical analysis (“Here’s how dPCR works”), which would necessarily calculate the number of accumulate mutations and indicate if the target sequence is indicated by dPCR amplification of the target amplicon. BiteSizeBio also teaches that digital PCR is advantageous for copy number variation and rare allele detection (“Applications showing improved results using dPCR”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Pineda and BiteSizeBio to perform digital PCR to determine the number of accumulated mutations in a target sequence because BiteSizeBio teaches that the same components are used as the method of qPCR taught in Pineda for digital PCR. BiteSizeBio teaches that dPCR would be preferred to qPCR because dPCR performs the absolute quantification of target molecules and detects both copy number and rare alleles.
However, Pineda and BiteSizeBio do not teach a target sequence clamp which binds to the wild-type target within the target SINE where the target sequence clamp prevents the PCR amplification of only those target amplicons that have the target wild type sequence within the target SINE and permits the PCR amplification of those amplicons that have the mutated target SINE. Pineda and BiteSizeBio also do not teach that the melting temperature of the target sequence clamp is higher if there is no mutation but is lower if there is a mutation than the temperatures used in the dPCR.
Powell teaches that droplet digital PCR (a type of digital PCR) improves sensitivity limit to detect mutated DNA (page 1, col. 2, first full para). Powell also teaches a molecular clamp to block the amplification of wild-type template DNA called QClamp (page 1-2, bridging para). Powell teaches that the XNA probe molecule melts off the mutant template DNA during the PCR cycling process, and only mutant templates, such as a SNP gene deletion, insertion, or rearrangement are amplified (page 1-2, bridging para; Fig. 1). Therefore, the teachings of Powell necessarily teach the melting temperature of the QClamp (target sequence clamp) with the target sequence is higher if there is no mutation but is lower if there is a mutation used in the ddPCR (molecule melts off the mutant template DNA during the PCR cycling process and only mutant templates are amplified). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Pineda and Powell because Powell teaches a PCR clamp (QClamp) which selects for amplification of mutant allele amplicons, and Pineda teaches that some Alu insertions remain polymorphic in the human population and a method of Alu detection. Therefore, one skilled in the art would use the Qclamp of Powell because Pineda teaches that Alu segments have diagnostic capabilities in humans and include polymorphisms and Powell teaches a method of detecting these polymorphisms.

Regarding instant claim 2, Pineda teaches detection of an 80 bp Yb8 short Alu fragment and a 207 bp SVA (Figure 1 and page 225, col. 2-page 226, col. 1, bridging para). 

	Regarding instant claim 3, Pineda teaches that Alu elements (the target SINE) comprise roughly 10% of the human genome (page 225, col. 1, first full para).

Regarding instant claim 5, Pineda teaches the Agilent Brilliant Multiplex QPCR Master Mix, and the protocol includes MgCl2 (Mg2+), as evidenced by Instruction Manual (Brilliant Multiplex QPCR Master Mix: Instruction Manual, Catalog #600553, Revision D.0. (2015):1-19) (page 11, “Magnesium Chloride Concentration”). Mg2+ is interpreted under the BRI as including MgCl2. The Instruction Manual states “The Brilliant multiplex QPCR master mix has been successfully used to amplify four targets in a multiplex reaction without reoptimizing the concentrations of DNA polymerase or dNTPs. The following guidelines are useful for multiplex PCR” (page 7). The master mix would necessarily include a buffer. 
However, Pineda does not explicitly teach using qPCR reagents for dPCR. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Pineda (master mix, dNTPs, and buffer for qPCR) with the teachings of BiteSizeBio (use digital PCR) to use a master mix, dNTPs, and buffer for dPCR sequence because BiteSizeBio teaches that the same components are used for digital PCR as the method of qPCR taught in Pineda. BiteSizeBio teaches that dPCR would be preferred to qPCR because dPCR performs the absolute quantification of target molecules and detects both copy number and rare alleles.

Regarding instant claim 6, Powell teaches that the QClamp XNA clamp probes can span 14-25 nucleotides of target sequence. Therefore, the teachings of Powell necessarily teach that the target sequence clamp is about 20 bp, as 20 is in between 14-25.

Regarding instant claim 8, Powell teaches that the clamp is a synthetic, sequence-specific xeno0nucleic acid (XNA) probe, called QClamp (page 1-2, bridging para).

Regarding instant claim 9, Powell teaches that droplet digital PCR can improve the sensitivity of PCR (Page 1, first full para) and BiteSizeBio also teaches the commercial availability of a droplet digital PCR system (“Commercially available dPCR systems”).
However, Powell does not explicitly teach using the QClamp with droplet digital PCR.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute digital PCR for droplet digital PCR because it would be merely simple substitution, as Powell teaches that digital PCR and digital droplet PCR without the QClamp both have a sensitivity of ~0.1% (mutant/wild type) and both detect mutants (Table 1).

Regarding instant claims 10 and 11, Pineda teaches that only chimpanzees and humans (mammals) produced a signal with the “short” Yb8 target (a SINE) and a “long” SVA target (a SINE) or both (Table 1, Fig. 6) (page 230, col. 1, section 3.6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pineda (Pineda et al. (2014) For Sci Intl: Genetics 13: 224-235) in view of BiteSizeBio (BiteSizeBio (2014): 1-4) and Powell (Powell et al. (2015) BAOOJ Cancer 001: 1-5) as applied to claims 1-3, 5-6, and 8-11  above, and further in view of Sedlackova (Sedlackova et al. (2013) Biolog Proced Online 15(5):1-8).
The teachings of Pineda in view of BiteSizeBio and Orum as applied to claims 1-3, 5-8 and 10-11 are set forth above. However, Pineda in view of BiteSizeBio and Orum do not teach that at least 90% of the genomic DNA fragments are about 800-1500 bp.
	Regarding instant claim 4, Sedlackova teaches that the level of DNA fragmentation has a significant impact on the accuracy of DNA concentration measurement and DNA quantification should be performed with use of equally fragmented control DNA (Abstract). Sedlackova also teaches that when DNA was quantified by qPCR with an Alu-based assay, the concentration of DNA fragmented to 500 or 1500 bp was not significantly different than the non-fragmented DNA, but shorter fragmented DNA was significantly affected (Figure 3; Figure 3 legend). 
	As Pineda teaches a set DNA input (2 uL) for analysis of SINEs (page 226, col. 1, third full para), it would have been obvious to one of ordinary skill in the art to fragment the DNA to a consistent size, as taught by Sedlackova, before practicing the method of Pineda in view of BiteSizeBio and Powell because Sedlackova teaches that the level of DNA fragmentation has a significant impact on the accuracy of DNA concentration measurement (Abstract). Sedlackova provides the motivation for a 1500 bp fragment length because the length produces an accurate reading of the DNA concentration (Figure 3; Figure 3 legend). 

Response to Arguments
The response traverses the rejection on pages 6-8 of the remarks mailed 09/14/2022.  The response asserts that none of Pineda, BiteSize Bio, Powell, Sedlackova, or Karlin-Neuman teach or suggest how to determine the number or rate of genome-wide mutations or provide any motivation to assay SINE, LINE or mitochondrial genome for random or rare mutations. It is noted that the claims do not recite or require   determining the number or rate of genome-wide mutations or determining random or rare mutations.  
The response continues to addresses each reference individually.  The response asserts that Pineda does not teach or suggest using Alu element as a target for detection of random and rare mutations, BiteSizeBio does not teach or suggest using dPCR to detect random and rare mutations within SINEs, LINEs, or mitochondrial DNA, Powell does not teach the use of the methods to detect mutations in SINEs, LINEs, or mitochondrial DNA. The response asserts that none of the references suggest the detection of random and rare mutations within SINEs, LINEs, or mitochondrial DNA. As previously addressed and reiterated in this office action, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. detection of random and rare mutations within SINEs, LINEs, or mitochondrial DNA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally while the claims do not recite or require detection of random or rare mutations within SINE, LINE, or mitochondrial DNA or analysis of genome-wide mutations, none of the steps within the claim would distinguish detecting random or rare mutations from the teachings of  Pineda, BiteSize Bio, Powell, Sedlackova, or Karlin-Neuman because Pineda in view of BiteSize Bio, Powell, Sedlackova and Karlin-Neuman render obvious the claimed method steps and determine the number of accumulated mutations in a target sequence, which is the limitation of the presently claimed method.  
Applicant asserts that none of Pineda, BiteSizeBio, Powell or Deslackova alone or in combination teach or suggest the detection of random and rare mutations within SINEs.  The response asserts the claimed assay uniquely allows one to determine the number and rate of accumulated mutations in SINEs with at least 106 sensitivity which can then be used to calculate genomic age and risk of cancer.  This response has been thoroughly reviewed but not found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection of random and rare mutations, determine the number and rate of accumulate mutations in SINE with at least 106 sensitivity, calculating genomic age and risk of cancer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons and reasons of record this rejection is maintained. 

Conclusion
Claims 1-6, 8-11, and 14-15 are rejected.
Claims 12-13 and 30-32 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAE L BAUSCH/Primary Examiner, Art Unit 1634